Name: Commission Implementing Directive (EU) 2015/1168 of 15 July 2015 amending Directives 2003/90/EC and 2003/91/EC setting out implementing measures for the purposes of Article 7 of Council Directive 2002/53/EC and Article 7 of Council Directive 2002/55/EC respectively, as regards the characteristics to be covered as a minimum by the examination and the minimum conditions for examining certain varieties of agricultural plant species and vegetable species (Text with EEA relevance)
 Type: Directive_IMPL
 Subject Matter: documentation;  EU institutions and European civil service;  technology and technical regulations;  natural environment;  natural and applied sciences
 Date Published: 2015-07-16

 16.7.2015 EN Official Journal of the European Union L 188/39 COMMISSION IMPLEMENTING DIRECTIVE (EU) 2015/1168 of 15 July 2015 amending Directives 2003/90/EC and 2003/91/EC setting out implementing measures for the purposes of Article 7 of Council Directive 2002/53/EC and Article 7 of Council Directive 2002/55/EC respectively, as regards the characteristics to be covered as a minimum by the examination and the minimum conditions for examining certain varieties of agricultural plant species and vegetable species (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/53/EC of 13 June 2002 on the common catalogue of varieties of agricultural plant species (1), and in particular Article 7(2)(a) and (b) thereof, Having regard to Council Directive 2002/55/EC of 13 June 2002 on the marketing of vegetable seed (2), and in particular Article 7(2)(a) and (b) thereof, Whereas: (1) Commission Directives 2003/90/EC (3) and 2003/91/EC (4) were adopted to ensure that the varieties the Member States include in their national catalogues comply with the guidelines established by the Community Plant Variety Office (CPVO) as regards the characteristics to be covered as a minimum by the examination of the various species and the minimum conditions for examining the varieties, as far as such guidelines had been established. For other varieties those Directives provide that guidelines of the International Union for Protection of new Varieties of Plants (UPOV) are to apply. (2) The CPVO has since established further guidelines and has updated existing ones. (3) Directives 2003/90/EC and 2003/91/EC should therefore be amended accordingly. (4) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DIRECTIVE: Article 1 Annexes I and II to Directive 2003/90/EC are replaced by the text in part A of the Annex to this Directive. Article 2 The Annexes to Directive 2003/91/EC are replaced by the text in part B of the Annex to this Directive. Article 3 For examinations started before 1 July 2016 Member States may apply Directives 2003/90/EC and 2003/91/EC in the version applying before their amendment by this Directive. Article 4 Member States shall adopt and publish, by 30 June 2016 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from 1 July 2016. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Article 5 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 6 This Directive is addressed to the Member States. Done at Brussels, 15 July 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 193, 20.7.2002, p. 1. (2) OJ L 193, 20.7.2002, p. 33. (3) Commission Directive 2003/90/EC of 6 October 2003 setting out implementing measures for the purposes of Article 7 of Council Directive 2002/53/EC as regards the characteristics to be covered as a minimum by the examination and the minimum conditions for examining certain varieties of agricultural plant species (OJ L 254, 8.10.2003, p. 7). (4) Commission Directive 2003/91/EC of 6 October 2003 setting out implementing measures for the purposes of Article 7 of Council Directive 2002/55/EC as regards the characteristics to be covered as a minimum by the examination and the minimum conditions for examining certain varieties of vegetable species (OJ L 254, 8.10.2003, p. 11). ANNEX PART A ANNEX I List of species referred to in Article 1(2)(a) which are to comply with CPVO test protocols Scientific name Common name CPVO protocol Festuca filiformis Pourr. Fine-leaved sheep's fescue TP 67/1 of 23.6.2011 Festuca ovina L. Sheep's fescue TP 67/1 of 23.6.2011 Festuca rubra L. Red fescue TP 67/1 of 23.6.2011 Festuca trachyphylla (Hack.) Krajina Hard fescue TP 67/1 of 23.6.2011 Lolium multiflorum Lam. Italian ryegrass TP 4/1 of 23.6.2011 Lolium perenne L. Perennial ryegrass TP 4/1 of 23.6.2011 Lolium Ã  boucheanum Kunth Hybrid ryegrass TP 4/1 of 23.6.2011 Pisum sativum L. Field pea TP 7/2 Rev of 11.3.2015 Brassica napus L. Swede rape TP 36/2 of 16.11.2011 Brassica napus L. var. napobrassica (L.) Rchb. Swede TP 89/1 of 11.3.2015 Cannabis sativa L. Hemp TP 276/1 of 28.11.2012 Helianthus annuus L. Sunflower TP 81/1 of 31.10.2002 Linum usitatissimum L. Flax/Linseed TP 57/2 of 19.3.2014 Avena nuda L. Small naked oat, Hulless oat TP 20/1 of 6.11.2003 Avena sativa L. (includes A. byzantina K. Koch) Oats and Red oat TP 20/1 of 6.11.2003 Hordeum vulgare L. Barley TP 19/3 of 21.3.2012 Oryza sativa L. Rice TP 16/2 of 21.3.2012 Secale cereale L. Rye TP 58/1 of 31.10.2002 xTriticosecale Wittm. ex A. Camus Hybrids resulting from the crossing of a species of the genus Triticum and a species of the genus Secale TP 121/2 rev. 1 of 16.2.2011 Triticum aestivum L. Wheat TP 3/4 rev. 2 of 16.2.2011 Triticum durum Desf. Durum wheat TP 120/3 of 19.3.2014 Zea mays L. Maize TP 2/3 of 11.3.2010 Solanum tuberosum L. Potato TP 23/2 of 1.12.2005 The text of these protocols can be found on the CPVO web site (www.cpvo.europa.eu). ANNEX II List of species referred to in Article 1(2)(b) which are to comply with UPOV test guidelines Scientific name Common name UPOV guideline Beta vulgaris L. Fodder beet TG/150/3 of 4.11.1994 Agrostis canina L. Velvet bent TG/30/6 of 12.10.1990 Agrostis gigantea Roth. Red top TG/30/6 of 12.10.1990 Agrostis stolonifera L. Creeping bent TG/30/6 of 12.10.1990 Agrostis capillaris L. Brown top TG/30/6 of 12.10.1990 Bromus catharticus Vahl Rescue grass TG/180/3 of 4.4.2001 Bromus sitchensis Trin. Alaska brome grass TG/180/3 of 4.4.2001 Dactylis glomerata L. Cocksfoot TG/31/8 of 17.4.2002 Festuca arundinacea Schreb. Tall fescue TG/39/8 of 17.4.2002 Festuca pratensis Huds. Meadow fescue TG/39/8 of 17.4.2002 xFestulolium Asch. et Graebn. Hybrids resulting from the crossing of a species of the genus Festuca with a species of the genus Lolium TG/243/1 of 9.4.2008 Phleum nodosum L. Small timothy TG/34/6 of 7.11.1984 Phleum pratense L. Timothy TG/34/6 of 7.11.1984 Poa pratensis L. Smooth-stalked meadow grass TG/33/7 of 9.4.2014 Lotus corniculatus L. Birdsfoot trefoil TG 193/1 of 9.4.2008 Lupinus albus L. White lupin TG/66/4 of 31.3.2004 Lupinus angustifolius L. Narrow-leaved lupin TG/66/4 of 31.3.2004 Lupinus luteus L. Yellow lupin TG/66/4 of 31.3.2004 Medicago sativa L. Lucerne TG/6/5 of 6.4.2005 Medicago Ã  varia T. Martyn Sand lucerne TG/6/5 of 6.4.2005 Trifolium pratense L. Red clover TG/5/7 of 4.4.2001 Trifolium repens L. White clover TG/38/7 of 9.4.2003 Vicia faba L. Field bean TG/8/6 of 17.4.2002 Vicia sativa L. Common vetch TG/32/7 of 20.3.2013 Raphanus sativus L. var. oleiformis Pers. Fodder radish TG/178/3 of 4.4.2001 Arachis hypogaea L. Groundnut/Peanut TG/93/4 of 9.4.2014 Brassica rapa L. var. silvestris (Lam.) Briggs Turnip rape TG/185/3 of 17.4.2002 Carthamus tinctorius L. Safflower TG/134/3 of 12.10.1990 Gossypium spp. Cotton TG/88/6 of 4.4.2001 Papaver somniferum L. Poppy TG/166/4 of 9.4.2014 Sinapis alba L. White mustard TG/179/3 of 4.4.2001 Glycine max (L.) Merr. Soya bean TG/80/6 of 1.4.1998 Sorghum bicolor (L.) Moench Sorghum TG/122/3 of 6.10.1989 The text of these guidelines can be found on the UPOV web site (www.upov.int). PART B ANNEX I List of species referred to in Article 1(2)(a) which are to comply with CPVO test protocols Scientific name Common name CPVO protocol Allium cepa L. (Cepa group) Onion and Echalion TP 46/2 of 1.4.2009 Allium cepa L. (Aggregatum group) Shallot TP 46/2 of 1.4.2009 Allium fistulosum L. Japanese bunching onion or Welsh onion TP 161/1 of 11.3.2010 Allium porrum L. Leek TP 85/2 of 1.4.2009 Allium sativum L. Garlic TP 162/1 of 25.3.2004 Allium schoenoprasum L. Chives TP 198/2 of 11.3.2015 Apium graveolens L. Celery TP 82/1 of 13.3.2008 Apium graveolens L. Celeriac TP 74/1 of 13.3.2008 Asparagus officinalis L. Asparagus TP 130/2 of 16.2.2011 Beta vulgaris L. Beetroot including Cheltenham beet TP 60/1 of 1.4.2009 Beta vulgaris L. Spinach beet or Chard TP 106/1 of 11.3.2015 Brassica oleracea L. Curly kale TP 90/1 of 16.2.2011 Brassica oleracea L. Cauliflower TP 45/2 of 11.3.2010 Brassica oleracea L. Sprouting broccoli or Calabrese TP 151/2 of 21.3.2007 Brassica oleracea L. Brussels sprouts TP 54/2 of 1.12.2005 Brassica oleracea L. Kohlrabi TP 65/1 of 25.3.2004 Brassica oleracea L. Savoy cabbage, White cabbage and Red cabbage TP 48/3 of 16.2.2011 Brassica rapa L. Chinese cabbage TP 105/1 of 13.3.2008 Capsicum annuum L. Chilli or Pepper TP 76/2 of 21.3.2007 Cichorium endivia L. Curled-leaved endive and Plain-leaved endive TP 118/3 of 19.3.2014 Cichorium intybus L. Industrial chicory TP 172/2 of 1.12.2005 Cichorium intybus L. Witloof chicory TP 173/1 of 25.3.2004 Citrullus lanatus (Thunb.) Matsum. et Nakai Watermelon TP 142/2 of 19.3.2014 Cucumis melo L. Melon TP 104/2 of 21.3.2007 Cucumis sativus L. Cucumber and Gherkin TP 61/2 of 13.3.2008 Cucurbita maxima Duchesne Gourd TP 155/1 of 11.3.2015 Cucurbita pepo L. Marrow or Courgette TP 119/1rev. of 19.3.2014 Cynara cardunculus L. Globe artichoke and Cardoon TP 184/2 of 27.2.2013 Daucus carota L. Carrot and Fodder carrot TP 49/3 of 13.3.2008 Foeniculum vulgare Mill. Fennel TP 183/1 of 25.3.2004 Lactuca sativa L. Lettuce TP 13/5 of 16.2.2011 Solanum lycopersicum L. Tomato TP 44/4 rev. of 27.2.2013 Petroselinum crispum (Mill.) Nyman ex A. W. Hill Parsley TP 136/1 of 21.3.2007 Phaseolus coccineus L. Runner bean TP 9/1 of 21.3.2007 Phaseolus vulgaris L. Dwarf French bean and Climbing French bean TP 12/4 of 27.2.2013 Pisum sativum L. (partim) Wrinkled pea, Round pea and Sugar pea TP 7/2 Rev. of 11.3.2015 Raphanus sativus L. Radish, Black radish TP 64/2 Rev. of 11.3.2015 Scorzonera hispanica L. Scorzonera or Black salsify TP 116/1 of 11.3.2015 Solanum melongena L. Aubergine or Egg plant TP 117/1 of 13.3.2008 Spinacia oleracea L. Spinach TP 55/5 of 27.2.2013 Valerianella locusta (L.) Laterr. Corn salad or Lamb's lettuce TP 75/2 of 21.3.2007 Vicia faba L. (partim) Broad bean TP Broadbean/1 of 25.3.2004 Zea mays L. (partim) Sweet corn and Pop corn TP 2/3 of 11.3.2010 Solanum lycopersicum L. Ã  Solanum habrochaites S. Knapp & D.M. Spooner; Solanum lycopersicum L. Ã  Solanum peruvianum (L.) Mill.; Solanum lycopersicum L. Ã  Solanum cheesmaniae (L. Ridley) Fosberg Tomato rootstocks TP 294/1 of 19.3.2014 The text of these protocols can be found on the CPVO web site (www.cpvo.europa.eu). ANNEX II List of species referred to in Article 1(2)(b) which are to comply with UPOV test guidelines Scientific name Common name UPOV guideline Brassica rapa L. Turnip TG/37/10 of 4.4.2001 Cichorium intybus L. Large-leaved chicory or Italian chicory TG/154/3 of 18.10.1996 Rheum rhabarbarum L. Rhubarb TG/62/6 of 24.3.1999 The text of these guidelines can be found on the UPOV web site (www.upov.int).